Fitzgerald, J.
-The defendant was indicted October 30, 1939, for the crime of murder in the first degree. She was- duly arraigned and a plea of- not guilty entered.
A petition has been filed by her attorney for an order authorizing the employment of two alienists on behalf of defendant. It is asserted that the defendant is insane and was insane at the time of the commission of the alleged crime.
It appears that on September 30, 1939, the defendant was committed from the Felony Court to Bellevue Hospital for observation as to her mental condition. A report dated October 17, 1939, was made by Dr. Karl N. Bowman, director, Psychiatric Division, Bellevue Hospital, and Dr. Benjamin Appelberg, both qualified psychiatrists, in which it is concluded that the defendant at the time of the report- “ was psychotic, suffering from schizophrenia (Dementia Praecox) of the Paranoid Type;” that “ she was found to be in such a state of insanity as to be incapable of understanding the charge against her, or the proceedings, or making her defense.”
*85The report recommended that the defendant be committed to the Matteawan State Hospital.
In view of the foregoing report the defendant cannot be placed on trial. The report, however, is in the form of a “ confidential communication ” to the “ Presiding Magistrate, Felony Court, Brooklyn, N. Y.”
Under the circumstances the petition for authorization to employ alienists on behalf of the defendant to aid in her defense will be denied and an order for the appointment of a commission in lunacy pursuant to section 870 of the Code of Criminal Procedure will be entered.